FILED
                             NOT FOR PUBLICATION                            MAR 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LINO PENA-CHAVEZ,                           No. 10-73345

               Petitioner,                       Agency No. A095-663-004

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Jose Lino Pena-Chavez, a native and citizen of Nicaragua, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Lopez-Cardona v. Holder, 662 F.3d 1110,

1111 (9th Cir. 2011), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Pena-Chavez

failed to demonstrate his experiences in Nicaragua rose to the level of persecution.

See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (death threats did not compel

finding of past persecution). Absent a showing of past persecution, Pena-Chavez

does not have a rebuttable presumption of future persecution. See 8 C.F.R.

§ 208.13(b)(1). Substantial evidence also supports the BIA’s finding that Pena-

Chavez failed to demonstrate a well-founded fear of future persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative). Consequently, his asylum claim fails.

      Because Pena-Chavez did not establish his eligibility for asylum, it follows

that he did not satisfy the more stringent standard for withholding of removal. See

Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000).

      Finally, substantial evidence supports the BIA’s denial of CAT protection

because Pena-Chavez failed to establish it is more likely than not he will be




                                          2                                     10-73345
tortured by or with the consent or acquiescence of the Nicaraguan government.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                  10-73345